Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (amended) A light extraction substrate for an organic light-emitting diode device, comprising: a base substrate; a number of light-scattering particles disposed on the base substrate, the number of light-scattering particles producing a first light-scattering effect; a cover matrix layer disposed on the base substrate to cover the number of light-scattering particles; and a planarization layer disposed on the cover matrix layer, with a surface thereof abutting an organic light-emitting diode, wherein at least one of the number of light-scattering particles, the cover matrix layer, and the planarization layer has a different refractive index, wherein the cover matrix layer is formed entirely from rutile TiO2 and includes a number of differently-shaped voids formed in the rutile TiO2, wherein the light-scattering elements are SiO2 particles, wherein sizes of the number of differently-shaped voids range from 50 nm to 900 nm, the number of differently shaped voids producing a second light-scattering effect, the 
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Wilfred Patrick on 11/3/2021.

Remarks
Claims 1, 9-16 and 19-25 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the cover matrix layer is formed entirely from rutile TiO2 and includes a number of differently-shaped voids formed in the rutile TiO2, and the light-scattering elements are SiO2 particles, in combination with other limitations. 
Re Claims 9-16 and 19-25, they are allowable because of their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892